Citation Nr: 1127117	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability and, if so, whether that claim should be granted.  

2.  Entitlement to service connection for a bilateral eye disability.  

3.  Entitlement to service connection for blood clots.  

4.  Entitlement to service connection for a heart disability, to include as secondary to blood clots.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for a right ankle disability and denied service connection for a bilateral eye disability (claimed as vision loss), blood clots, and a heart disability, to include as secondary to blood clots.  

In February 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In November 2009, the Board remanded his claims for additional development.   

The issues of service connection for a right ankle disability, blood clots, and a heart disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not file a timely appeal of a March 1990 RO rating decision denied service connection for a right ankle disability.

2.  The evidence received subsequent to the last final denial of the Veteran's claim for service connection for a right ankle disability is new, and is also material because it raises a reasonable possibility of substantiating that claim.

3.  The preponderance of the evidence does not establish that the Veteran's congenital refractive error was permanently worsened, or that any other bilateral eye disability was caused or aggravated, by his reported in-service exposure to "snow glare" or any other aspect of his military service.  


CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§8 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a right ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The RO issued a March 1990 rating decision denying service connection for a right ankle disability (then claimed as a right leg condition).  The Veteran did not appeal that decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the March 1990 RO decision became final because the Veteran did not perfect a timely appeal.

The Veteran filed an application to reopen his right ankle disability claim in February 2004.  However, in an August 2004 rating decision, the RO determined that new and material evidence had not been submitted and declined to reopen that claim.  Consequently, the Board must now consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the initial March 1990 rating decision consisted of service medical records, dated from May 1963 to April 1967.  Those records showed that, on examination prior to his entry into active service, the Veteran reported a history of right ankle fracture, which had healed without incident.  Subsequent service medical records showed that in April 1967, the Veteran sought treatment for a sprained right ankle.  A contemporaneous clinical evaluation revealed minimal swelling over both malleoli, but no evidence of right ankle instability or limitation of motion.  Concurrent X-rays were negative for any signs of fracture or other orthopedic abnormalities.  On his separation examination less than one month later, the Veteran reported ongoing right ankle problems and clinical testing revealed residual swelling and slight tenderness around that joint.  

Also of record at the time of the March 1990 rating decision were post-service private medical records showing that, in November 1989, the Veteran was hospitalized for right leg inflammation and diagnosed with deep venous thrombosis.  None of the Veteran's treating providers related that condition to his in-service treatment for ankle sprain or any other aspect of his military service.

Based on the evidence then of record, the March 1990 RO adjudicators determined that the Veteran's post-service right leg symptomatology was distinct from, and unrelated to, the right ankle problems for which he had been treated in the military and which he had continued to experience at the time of his separation examination.  Consequently, his claim for service connection was denied. 

The Veteran applied to reopen his claim in February 2004.  Since that time, he has submitted written statements and Board testimony, attesting to a continuity of right ankle pain, weakness, and instability since his period of military service.  In those statements and testimony, the Veteran has also indicated that his right ankle symptoms have necessitated the use of a VA-recommended leg brace and a cane for support.  Moreover, he has reported in a July 2010 VA examination that his right ankle pain, in combination with his blood clot residuals, have been productive of decreased mobility, lack of stamina, and fatigue, which have left him dependent on pain medication and interfered with his ability to perform his civil occupational duties. 

The Veteran is competent to report a post-service history of persistent right ankle pain and related symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements in this regard are considered credible for the purpose of reopening his claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board finds the previously unconsidered evidence to be both new and material.  That newly received evidence tends to corroborate the Veteran's assertion that he has a current right ankle disability that has persisted on an ongoing basis since his period of active service.  Moreover, that newly received evidence tends to support a claim for service connection based on specific right ankle orthopedic symptoms that were not of record at the time of the last adjudication.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 (2006).  Furthermore, that newly received evidence is presumed credible for the purpose of determining whether it is new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim for service connection relates to previously unestablished facts: competent evidence of a current right ankle orthopedic disability that has been manifested by continuity of symptomatology since his active service.  Therefore, the Board finds that the newly submitted evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for a right ankle disability is considered reopened.  To that extent only, the appeal is allowed.

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders, including other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309 (2010).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, asserts that his current bilateral vision impairment was caused or aggravated during his period of active service.  Specifically, he contends that, while working outdoors as an Air Force recreational specialist in a remote part of Alaska, he was subjected to excessive amounts of solar glare, which reflected off the surrounding snow and strained his eyes.  As a result of that in-service sun exposure, the Veteran now maintains, his eyesight weakened and he required glasses.  He further asserts that since his discharge from service, he has experienced progressively worsening vision loss and has been diagnosed with cataracts.

The report of the Veteran's May 1963 service enlistment examination shows that he was clinically assessed as having 20/20 bilateral visual acuity, which was considered normal.  That examination report also shows that the Veteran denied any vision problems and indicated that he did not wear eyeglasses.  Subsequent service medical records are negative for any complaints or clinical findings of vision problems or other eye disorders.  Nevertheless, on his April 1967 service separation examination, the Veteran reported for the first time that he had worn glasses prior to enlisting in the military.  Contemporaneous clinical evaluation revealed diminished visual acuity of 20/50 in the right eye and 20/25 in the left eye.  Based on the results of that assessment, the Veteran was assessed with bilateral refractive error.  No other eye disorders were diagnosed.

The Veteran now claims to have sought private clinical treatment for cataracts within a year of his military discharge and to have been informed at that time that his eye problems were related to his in-service sun exposure.  The Veteran further maintains that he has since sought periodic private treatment for vision loss and related symptoms.  However, the Veteran has not submitted any contemporaneous private medical records or opinion evidence to corroborate those assertions.  Nor has he provided any information that would enable VA to request such evidence on his behalf.  Consequently, any additional evidence that may have been elicited in support of the Veteran's eye disability claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In accordance with the Board's November 2009 remand, the Veteran was afforded a July 2010 examination.  At that time, the Veteran reported that his most recent vision assessment had taken place two years earlier and that his current eyeglass prescription predated that assessment.  Nevertheless, he emphasized that his vision was becoming progressively worse and was accompanied by eye pain, soreness, and dryness.  The Veteran also reported a recent history of cataracts.  As he had in prior written statements and Board testimony, the Veteran attributed his current vision problems to his in-service exposure to solar glare.  He denied any intervening post-service eye injuries, but acknowledged a 20-year post-service history of working as a commercial truck driver in the American southwest.  The Veteran also reported that, in the past six months, he had been diagnosed with Type II diabetes mellitus, which was known to result in retinopathy and other vision problems.  

On clinical testing, the Veteran displayed uncorrected visual acuities of 20/50 (far) and 20/200 (near) in the right eye and 20/60- (far) and 20/200 (near) in the left eye.  No other eye abnormalities were clinically shown.  His corrected visual acuities were 20/20 bilaterally for near and far vision.

Based on the results of the examination and a review of the claims folder, the examining nurse practitioner determined that the Veteran did not currently display any signs of diabetic retinopathy, but met the diagnostic criteria for bilateral dry eye syndrome, blepharitis, mild age-related macular degeneration, cataracts, and refractive error.  The VA examiner declined to address the etiology of those specific eye disorders.  Nevertheless, she determined that the Veteran's overall vision impairment constituted a natural progression because of constant use and demand of his eyes.  The VA examiner opined that the Veteran's progressively worsening vision loss was at least as likely as not related to the time he served in Alaska, where there was constant snow glare, ultraviolet radiation, and other elemental exposure.  However, the examiner declined to provide a rationale for that opinion.  Nor did she indicate that it was based on any specific evidence, apart from the Veteran's own lay statements.

The record thereafter shows that, in March 2011, the Veteran's claims folder was forwarded to a VA ophthalmologist, who rendered an opinion that effectively rebutted the July 2010 nurse practitioner's findings with respect to the etiology of the Veteran's vision loss.  Specifically, the VA ophthalmologist determined that the Veteran's visually insignificant cataracts were causally related to his nonservice-connected diabetes and to the natural aging process, and that his other currently diagnosed eye disorders were attributable to aging and environmental factors.  The VA ophthalmologist acknowledged that such environmental factors included sun exposure.  Nevertheless, the ophthalmologist opined that, in the Veteran's case, it was less likely than not than any damaging exposure to solar rays had occurred during his period of active service.  As support for that opinion, the examiner noted that the short-term exposure to snow glare, which the Veteran had incurred during his less than 12 months of service in Alaska, was far outweighed by his subsequent long-term exposure to solar rays as a civilian truck driver.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the March 2011 VA examiner's opinion, indicating that the Veteran's bilateral vision impairment was due to a combination of his nonservice-connected diabetes, the natural aging process, and nonservice-related environmental factors, including his history of post-service sun exposure, is both probative and persuasive.  That opinion was based on a thorough review of the Veteran's claims folder and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the March 2011 VA examiner's opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that opinion expressly addressed and rebutted the countervailing findings of the July 2010 VA examiner and is consistent with the other evidence of record.  Further, that opinion was rendered by a licensed ophthalmologist with specialized knowledge of the nature and etiology of the disability at issue.  

In contrast, there is no indication that July 2010 VA examiner, a nurse practitioner, had any specialized training in vision loss or related eye disorders.  The Board recognizes that, under current VA law, the only requirement for competency to provide medical evidence is that the person be a licensed health care professional, and a nurse's opinion has been accepted as competent medical evidence.  YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 341 (1999).  Nevertheless, where, as in this case, a physician with specialized training renders an opinion that directly conflicts with a non-specialist's finding, the Board finds the specialist's opinion to be more probative and persuasive because of the greater specific training in eye disorders, a specialized medical field.  Black v. Brown, 10 Vet. App. 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  In addition, the Board notes that the July 2010 VA nurse practitioner's opinion was not supported by a rationale, which further undermines its probative value.  Moreover, that July 2010 opinion does not appear to have been based on any evidence of record apart from the Veteran's own unsubstantiated statements.  Thus, that opinion is no more probative than facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  Consequently, the Board finds the nurse practitioner's opinion, while supportive of the Veteran's claim, is insufficient clinical evidence to substantiate that claim and is less persuasive than the ophthalmologist's opinion.  

Next, the Board recognizes that, in addition to the opinions of the March 2011 and July 2010 VA examiners, the Veteran has informed the Board of a private medical opinion rendered in connection with his claim.  However, that private opinion, which reportedly came from a physician who treated the Veteran within a year of his separation from service, has not been associated with the claims folder.  The Board acknowledges that, as a layperson, the Veteran is competent to relay what a private treating provider told him with respect to the etiology of his cataracts.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of the Veteran's assertions by considering whether they are consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board has reason to doubt the credibility of those assertions in the absence of any corroborating clinical evidence.  Furthermore, the reporting of that opinion by the Veteran is not as persuasive as the written opinion in the record by an ophthalmologist.

After a careful review of the record, the Board finds that the competent and credible evidence does not show that any current vision loss or other eye disorder is related to the Veteran's period of active service.

The Board recognizes that, on his separation examination, the Veteran was found to exhibit decreased visual acuity, which had not been shown on entry.  Additionally, the Board acknowledges that the Veteran's entry examination was void of any complaints or clinical findings of vision problems and expressly indicated that the Veteran did not require eyeglasses to see.  Moreover, while the Veteran subsequently reported on separation that he had a preservice history of wearing eyeglasses, such statements are generally not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  On the contrary, VA's governing laws and regulations provide that the presumption of soundness upon entry into service may not be rebutted without 'contemporaneous clinical evidence or recorded history' in the record.  Miller v. West, 11 Vet. App. 345 (1998).  

However, the particular eye condition with which the Veteran was diagnosed in service, refractive error, constitutes a congenital or developmental effect that is not a disability for VA purposes and automatically rebuts the presumption of soundness and is, thus, considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Additionally, service connection may only be allowed for refractive errors provided there is evidence of a superimposed disease or injury during service which has aggravated the refractive error.  Monroe v. Brown, 4 Vet. App. 513 (1993).  That has not been demonstrated here.  While the Veteran has been shown to have additional post-service eye disorders, the weight of the evidence shows that those disorder have not aggravated his refractive error or been otherwise related to his military service.  On the contrary, the March 2011 VA ophthalmologist expressly indicated that the Veteran's currently diagnosed bilateral dry eye syndrome, blepharitis, mild age-related macular degeneration, and cataracts were all unrelated to his military service, and the Board has afforded that examiner's opinion great probative weight.

Furthermore, while the Veteran now professes to have experienced chronic eye problems since service, the record does not contain any post-service complaints or clinical findings of such problems for several decades after he left military.  In view of the lengthy period without evidence of complaints or treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against his claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence weighs against a finding of a nexus between the Veteran's active service and any currently diagnosed eye disability.  The March 2011 VA ophthalmologist's opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran's bilateral dry eye syndrome, blepharitis, mild age-related macular degeneration, and cataracts developed after service and are unrelated to any event or incident therein.  Moreover, that examiner's opinion does not indicate that the Veteran's preexisting refractive error was aggravated by any superimposed in-service injury.  Accordingly, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, there is no evidence of any ocular organic disease of the nervous system that manifested to a compensable degree within one year following the Veteran' separation from service such that presumptive service connection may be granted. 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's assertions that his current eye problems were caused or aggravated during his period of active service.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to report that he was exposed to "snow glare" while serving as an Air Force recreational specialist in Alaska, and his assertions are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, to the extent that he relates his history of vision problems to that in-service sun exposure, his assertions are not competent probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology lack sufficient probative value to establish a nexus between his post-service vision problems and his in-service sun exposure, or other aspect of his military service, absent corroboration by objective medical evidence and opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  No such competent corroborating medical evidence has been presented in this case.

In sum, the Board finds that the weight of the competent and credible evidence shows that the Veteran's refractive error is a congenital disorder that preexisted service and was not aggravated therein.  That evidence further shows that the Veteran's other currently diagnosed eye disorders all manifested several years after he left the military and are unrelated to any aspect of his active service.  As the preponderance of the evidence weighs against the claim for service connection for an eye disability, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the Board's decision to reopen and remand the Veteran's claim for service connection for a right ankle disability, a discussion of VA's duties to notify and assist is not required with respect to that issue.

With respect to the Veteran's claim for service connection for an eye disability, the Board observes that the RO sent correspondence in April 2004, a rating decision in August 2004, and a statement of the case in January 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also afforded the Veteran the opportunity to undergo a VA examination and testify at a Travel Board hearing in support of his claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disability.  To that extent only, the appeal is granted.

Service connection for a bilateral eye disability is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's newly reopened right ankle claim and his blood clot and heart disability claims.

Turning first to the Veteran's reopened claim, the Board observes that, on his May 1963 service enlistment examination, the Veteran reported a history of right ankle fracture.  Contemporaneous clinical examination was negative for any significant right ankle problems and the Veteran was found to be fit for basic training and active service.  Nevertheless, in light of the abnormality noted upon entry, the presumption of soundness is rebutted as to a right ankle fracture and the Board must consider whether any preexisting right ankle disability was aggravated in service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2010).

Subsequent service medical records reveal that, in the Veteran's final weeks of active duty, he was treated for a right ankle sprain, which produced residual joint swelling and tenderness that continued through the time of his April 1967 separation examination.  

The record thereafter shows that the Veteran has complained of chronic right ankle pain, instability, and related symptoms.  Significantly, he now reports that those symptoms have persisted since service and have necessitated the use of heating pads and a brace, recommended by VA.  The Veteran is competent to provide written statements and testimony about his chronic right ankle symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, he has not been shown to have the requisite clinical training to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's statements, standing alone, are insufficient to warrant a grant of service connection for a right ankle disability.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has presented lay and clinical evidence that suggests, but does not definitively show, that he has a current right ankle disability that permanently worsened in service or otherwise is related to his period of active duty, including his in-service right ankle sprain.  Accordingly, the Board finds that the criteria for triggering the need for an examination have been met and a VA etiological examination is warranted with respect to the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examination has yet been administered, one should be conducted on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).

A new VA examination is also warranted with respect to the Veteran's claim for service connection for blood clots.  In support of that claim, he has submitted written statements and testimony asserting that his current blood clots were precipitated by his in-service right ankle sprain.  Specifically, the Veteran has alleged that, shortly after his April l967 treatment for that condition, he sought follow-up care for pain and inflammation in his right leg and was diagnosed with blood clots.  

The Veteran's account is corroborated, in part, by his April 1967 service hospitalization records, which were obtained in accordance with the Board's November 2009 remand.  Those records confirm that, following his initial in-service treatment for right ankle sprain, he was hospitalized for persistent pain and swelling in the right lower extremity.  The Veteran's symptoms were initially found to warrant a diagnosis of right leg phlebitis.  However, upon subsequent clinical testing, he was rediagnosed with a partial tear of the right plantaris tendon and surrounding muscle.  Following several days of inpatient treatment, which included the administration of a heating pad and bed rest, the Veteran was discharged from the hospital.  It was noted at the time of his release that his right leg symptoms had completely resolved and that he had regained full range of motion in that extremity.  Nevertheless, on his service separation examination a few weeks later, the Veteran complained of residual pain and swelling in the vicinity of his right ankle.  

The Veteran's post-service medical records show that, for approximately one week in November 1989, he was hospitalized for complaints of right leg pain, redness, and swelling.  While his symptoms were initially found to support a provisional assessment of superficial phlebitis, subsequent in-patient doppler studies yielded a diagnosis of deep venous thrombosis.  In the wake of that assessment, the Veteran underwent right lower leg thrombus surgery and was placed on an intravenous regimen of Heparin.  He then was prescribed a less severe anticoagulant, Coumadin, which he was told to continue taking following his discharge from the hospital.  

The record thereafter shows that the Veteran has remained on prescription medication and has continued to seek periodic outpatient treatment for blood clots and related cardiovascular problems.  Pursuant to the Board's prior remand, he was afforded a July 2010 VA examination in which he complained of persistent discoloration, aching, fatigue, throbbing, and general "heaviness" in his lower right extremity.  Clinical evaluation revealed persistent edema, eczema, and deep ulceration of that extremity.  Based on those clinical findings, the July 2010 VA examiner diagnosed the Veteran with remote deep vein thrombosis and associated residual venous insufficiency, but opined that disability was unrelated to his period of military service.  As a rationale for that opinion, the VA examiner indicated that he was unable to find any documentation of deep vein thrombosis incurred during the Veteran's active service.  However, while the examiner noted the evidence of in-service treatment for a right ankle sprain, he made no mention of the Veteran's subsequent in-service hospitalization records, showing treatment for right leg symptoms that were found to warrant a provisional assessment of phlebitis.  Indeed, it is unclear from the record whether the VA examiner had access to the Veteran's in-service hospitalization records, which were obtained in accordance with Board's prior remand.

The Board recognizes that the Veteran's provisional assessment of phlebitis was later changed to a diagnosis of plantaris tendon and muscle tear.  Nevertheless, the clinical findings underlying that provisional assessment directly support the claim on appeal and, thus, must be taken into account in a VA medical examination and etiological opinion rendered with respect to that claim.  38 C.F.R. § 4.1 (2010).  As the July 2010 VA examination does not appear to have been predicated on a review of those pertinent clinical findings, the Board finds that examination and the ensuing negative nexus opinion are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that, in order to ensure full compliance with the terms of its prior remand, an additional VA examination and etiological opinion is necessary with respect to the Veteran's blood clot claim.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, on remand, a VA examiner should consider whether any current blood clot-related disability was caused or aggravated by the Veteran's in-service treatment for right leg pain and inflammation or by any other aspect of his military service, or is related to a provisional diagnosis of phlebitis in service.  Moreover, in light of the similarity of facts surrounding the alleged causation or aggravation of the Veteran's right ankle disability and blood clots, the VA examiner should also consider whether any current blood clot disability is related to any right ankle pathology that may be shown to have been incurred or permanently worsened in service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Next, the Board finds that further development is also necessary with respect to the Veteran's heart disability claim.  Throughout the pendency of this appeal, he has consistently maintained that his currently diagnosed coronary heart disease was caused or aggravated by his blood clots.  Moreover, the Veteran has indicated that his VA treating providers have informed him that those two conditions are etiologically related.  The Veteran is competent to report what his treating providers have told him with respect to the etiology of his coronary artery disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the Board is remanding the Veteran's blood clot claim, it must also remand his heart disability claim since the resolution of the former may have bearing on the latter.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the appropriate  remedy where a pending claim is inextricably intertwined with other claims is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims).  Moreover, in view of the Veteran's assertions and his current diagnosis of coronary artery disease, the Board finds that, on remand, he should be afforded a VA examination to determine whether that heart disability was caused or aggravated by any aspect of his military service, including any blood clots that are found to be service-related.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Finally, the Board finds that VA medical records appear to be outstanding.  At his February 2009 Travel Board hearing, the Veteran testified that he was currently receiving treatment for coronary artery disease and related symptoms at the VA community-based outpatient clinic in Byran/College Station, Texas.  However, no VA treatment records dated after June 2004 have yet been associated with his claims folder.  As it thus appears that there may be subsequent VA records that are pertinent to one or more of the issues that are being remanded, the Board finds that an effort to obtain those additional records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the Bryan/College Station, Texas, VA community-based outpatient clinic dated since June 2004.

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed right ankle disability.  The claims folder should be reviewed by the examiner and the examination report should indicate that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the history of right ankle fracture noted on the Veteran's May 1963 service entrance examination and his subsequent in-service treatment for a right ankle sprain.  Additionally, the VA examiner should consider the Veteran's reports of a continuity of post-service right ankle symptomatology necessitating the use of a brace, and any pertinent clinical records obtained in connection with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any right ankle disability.  

b)  State whether there is clear and unmistakable evidence that any current right ankle disability preexisted service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any preexisting right ankle disability was aggravated or permanently worsened by the Veteran's documented April 1967 right ankle sprain, or by any other aspect of his military service.

d)  State whether there is clear and convincing evidence that any preexisting right ankle disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability was caused or aggravated by the Veteran's in-service right ankle sprain or any other aspect of his military service.

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed blood clots and heart disability.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's in-service complaints for right leg pain and inflammation, which arose following his April 1967 right ankle sprain and were initially found to support a diagnosis of phlebitis, but later reassessed as symptoms of a plantaris tendon and muscle tear.  Additionally, the examiner should consider the Veteran's November 1989 complaints of right leg pain, redness, and swelling, which were provisionally assessed as symptoms of phlebitis and were then rediagnosed as deep venous thrombosis.  The VA examiner should also consider the Veteran's subsequent post-service treatment for blood clots and coronary artery disease.  Finally, the VA examiner should consider the Veteran's assertions of a continuity of blood clot symptomatology since service and his reports of having been told by VA treating providers that his blood clots contributed to the onset of his coronary artery disease.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's blood clots were caused or aggravated by his in-service treatment for right ankle pain and inflammation. 

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's blood clots were caused or aggravated by any other aspect of his military service, including any right ankle disability that may be found to be service-related.

c)  State whether it is at least as likely as not (50 percent or greater probability) that the any current blood clot disorder is related to the Veteran's provisional diagnosis of phlebitis in service.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disability, to specifically include coronary artery disease, was caused or aggravated by any aspect of the Veteran's military service, including any blood clots that may be found to be service-related.

4.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


